DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1.	Claim 1 is objected to because of the following informalities:  Although abbreviations are permitted Examiner suggest changing it for clarity purposes. See MPEP 608.01(m)
a.	“No. 1” should be written as “number one, number 1, or first”, as the claim can only have a period at the end.
b.	“No. 2” should be written as “number 2, number two, or second.”
c.	“No. 3” should be written as “number 3, number three, or third.”
d.	“No. 4” should be written as “number 4, number four, or fourth.”
e.	“No. 5” should be written as “number 5, number five, or fifth.”
f.	 “No. 6” should be written as “number 6, number six, sixth.”
g.	“No. 7” should be written as “number 7, number seven, seventh.”
h.	“No. 8” should be written as “number 8, number eight, eighth.”
i.	“No. 1” in line 20, should be written as shown above.

k.	“No. 3” in line 22, should be written as shown above.
l.	“No. 1” in line 23, should be written as shown above.
m.	“No. 2” in line 24, should be written as shown above.
n.	“No. 1” in line 25, should be written as shown above.
o.	“No. 2” in line 26, should be written as shown above.
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations  “stop module, pressure-retaining module, and guide module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear description of the structures of either the stop module, the pressure-retaining module, or guide module. The structures are claimed as just the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations of "the upper part of the rack" in line 3, and “the output end of the motor” in line 4, and “the other end of the belt” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations of "the upper part of belt line module" in line 4, and “the cylinder” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the upper part of the rack" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN109676350A - see machine translation attached) and Dai (CN103332514A - see machine translation attached) and Kato (U.S Patent 9103030B2).
Regarding claim 1, Xu is also drawn to the art of an automatic pressure-keeping machine for electronic product assembly (Abstract), such as for smartphone assemblies, which utilize adhesives [0004]. Xu discloses a rack and a belt-line module, and also discloses two positioning or guiding modules, and two pressure-retaining modules (Figures 1-13; [0042-54]). Xu discloses a rack (frame (1)) and a belt-line module (transmission mechanism (2)) set on the rack [0042]. Xu further discloses two guide assemblies [0049]; [0014]; [0010] which are a part of the positioning and support assembly [0014]; [0010], and are located below or at the pressure maintaining assembly (4) which is located on the rack [0007]. Xu also discloses a jacking cylinder (32) and a positioning cylinder (37) both arranged on support plate 31, to which both the guide assemblies are connected ([0049]; Figures 7-9; [0055] – line 605). Xu discloses two or more pressure retaining components (48 – pressure holding blocks) as part of the 
Dai, is also drawn to the art of an automatic feeding device for electronic products (Abstract; [0006-0009]). Dai discloses three blocking cylinders (upper section, positioning segment, lower) [0012-0014]. Dai discloses an upper conveying mechanism (3) which is located on plates (1 & 2) which is interpreted as the rack in this instance, with an upper blocking cylinder (33) and, first and second sensors (34 & 36) which are used to detect material [0032]. Dai further discloses a positioning section conveying mechanism (4) with a positioning segment blocking cylinder (43) and third (44) and fourth (47) sensors [0033]. Dai further discloses a lower conveying mechanism (5) with a lower blocking cylinder (53) and a discharging blocking cylinder (57) which is a part of the lower blocking cylinder, and further a fifth (54) and sixth (56) sensor for detecting position of the material [0034]. Dai discloses that the blocking cylinders are used to block material from being sent to the next process and to avoid stacking [0033-0034]. Paragraph [0035] outlines the general process wherein the material that is being processed is detected by sensors and transported by the mechanisms with the blocking 
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Xu, with the 8 sensors to detect material and the blocking cylinders to prevent transport of material, to arrive at the instant invention, in order to prevent transport of material to a next section, to prevent stacking [0035].
With regards to the man-machine interface, in the event the applicant disagrees with the above explanation of an interface being implicit and present, it is well known to have a human machine interface in machines/automated machines as is explicitly disclosed by Kato.
Kato, drawn to the art of a film deposition apparatus (Abstract), which is provided with a control portion (100) that control total operations of the deposition apparatus and further includes a user interface portion (110b) which has a display that shows the operations of the apparatus and allows an operator to select process recipe and change parameters in the process recipe (Column 14, lines 18-29). Thus, it is generally known 
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Xu and Dai, with the user interface as disclosed by Kato, to arrive at the instant invention, in order allow an operator to select process recipe and change parameters in the process recipe and to be able to see the operations of the apparatus. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN109676350A - see machine translation attached) and Dai (CN103332514A - see machine translation attached) and Kato (U.S Patent 9103030B2) and Wallin (U.S Patent 2501801).
Regarding claim 2, neither Xu or Dai explicitly disclose pressure gauges. However it is well known for pressure gauges to be used to monitor/control pressure, as is disclosed by Kato. Kato discloses maintaining a pressure inside a sealed space and discloses a pressure gauge being used to adjust and control the pressure (Column 18, lines 32-51).
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Xu and Dai with the provision of pressure gauges for the pressure retaining modules, since it is well-known for pressure gauges to be used to monitor and control the pressure, as disclosed by Kato.
In the event the applicant disagrees with the above explanation, further guidance is provided by Wallin.

It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Xu, Dai, and Kato, with the provision of pressure gauges, as disclosed by Wallin, to arrive at the instant invention, in order to be able to ascertain pressure and indicate whether a device is operating at a preselected pressure.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN109676350A - see machine translation attached) and Dai (CN103332514A - see machine translation attached) and Kato (U.S Patent 9103030B2) and Wallin (U.S Patent 2501801) and Therrien (U.S Patent 8313038B2).
Regarding claim 3, neither Dai, Xu or Kato explicitly disclose an alarm with a monochromatic lamp. However, it is well known generally, to have a monochromatic light source for an alarm, as disclosed by Therrien.
Therrien, drawn to the art of a system configured to provide cooling of electronic equipment (Abstract), discloses a controller (120) i.e. analogous to the user interface of Kato, is coupled with a plurality of alarm output devices disposed on board which include alarm display devices, and wherein the alarm display devices include several LEDS which use single color (monochromatic) to indicate normal or certain alarm conditions (Columns 5-6, lines 61-67 & 1-17).


Regarding claim 4, the instant limitations have been disclosed by Xu and Dai (see claim 1 rejection above). It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Xu, with the motor, drive shaft, and belt of Dai, to arrive at the instant invention, in order to be able to control the start of the stop of the conveyor belt [0032].

Regarding claim 5, the instant limitations have been disclosed by Xu and Dai (see claim 1 rejection above).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 8.	Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN109676350A - see machine translation attached) and Dai (CN103332514A - see machine translation attached) and Kato (U.S Patent 9103030B2) and Wallin (U.S Patent 2501801) and Therrien (U.S Patent 8313038B2) and Ward (U.S Patent 6633800B1).
Regarding claim 6, neither Xu, Dai, Kato nor Therrien have explicitly disclosed a cooling fan. However, it is well-known generally to use a fan for heat dissipation/cooling.

It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Xu, Dai, Kato, and Therrien, with the fan of Ward, in order to be able to equalize heat and prevent over heating of control unit (Column 21, lines 29-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712